ITEMID: 001-97642
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: COSLET v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: The applicant, Mr Petru Coşleţ, is a Moldovan national who was born in 1962 and lives in Chişinău. The Moldovan Government (“the Government”) are represented by their Agent, Mr V. Grosu.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 24 July 2006 the applicant, a farmer, requested the Chişinău Municipal Council (“the Council”) to confirm his ownership of a plot of land. The council refused his request.
The applicant instituted court proceedings against the Council, seeking an order obliging them to recognise his ownership of the disputed plot of land.
On 15 December 2006 the Chişinău Court of Appeal held in the applicant's favour.
On 30 May 2007 the Supreme Court of Justice upheld the first-instance court's judgment. That judgment was final.
On 26 February 2008 the Municipal Council adopted a decision recognising the applicant's ownership of the above-mentioned plot of land.
On 31 March 2008 the Municipal Council concluded a contract of sale with the applicant in respect of the plot of land.
The applicant did not inform the Court about the enforcement of the judgment in his favour and it was only from the Government's observations that the Court learned of it.
